Citation Nr: 0916029	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cervical disc 
degeneration, C5-7.

2.  Entitlement to an initial increased rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In February 2009, the Veteran testified during a Travel Board 
hearing before the undersigned at the Seattle RO.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for cervical 
disc degeneration, C5-7, requires additional development and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
service-connected PTSD was characterized by occupational and 
social impairment with occasional decrease in work efficiency 
although generally functioning satisfactorily as a result of 
sleep disturbance with frequent nightmares, intrusive 
memories, hypervigilance, panic attacks weekly or less often, 
avoidance behavior, depressed mood and mild memory loss; 
there was no evidence of flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty in 
understanding complex commands; impaired judgment or abstract 
thinking or difficulty in establishing and maintaining 
effective social relationships; the Veteran's GAF score 
ranged from 50 to 67.    

CONCLUSION OF LAW

The criteria for an initial increased rating for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A May 2005 VCAA letter informed the Veteran of what evidence 
was required to substantiate his claim for service connection 
for PTSD.  This letter also informed the Veteran of his and 
VA's respective duties for obtaining evidence.  

The Board notes that the rating decision dated in October 
2005 granted the Veteran's claim of entitlement to service 
connection for PTSD; therefore, this claim is now 
substantiated.  As such, the Veteran's filing of an appeal as 
to this determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 
3.159(b)(3).  Where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

However, the Board observes the RO sent the Veteran a letter 
in August 2008, which notified the Veteran that he may submit 
evidence of showing that his service-connected PTSD has 
increased in severity.  The RO informed the Veteran of the 
types of medical or lay evidence that he may submit.  
Specifically, the Veteran was informed that he could provide 
statements from his employer as to job performance, lost time 
or other information regarding how his condition affects his 
ability to work.  The letter also notified the Veteran of how 
VA determines disability ratings and provided the Veteran 
with the schedular criteria for PTSD.  Furthermore, the 
Veteran was notified of how VA determines the effective date 
of claims that are granted.  Although, this information was 
satisfied subsequent to the initial AOJ decision, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of the notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in November 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as any notice 
error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a private 
medical opinion and VA examinations dated in July 2005 and 
September 2008.  A transcript of the February 2009 Travel 
Board hearing is associated with the file.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed the Veteran's 
statements and it concludes that he has not identified 
further available evidence not already of record.  In 
addition, there is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claim for Increased Rating

The Veteran filed a claim for PTSD in April 2005.  The RO 
granted his claim for PTSD and assigned a 30 percent 
disability rating.  The Veteran appeals this decision 
contending that the current disability rating should be 
higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   
Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.  Under this rating criteria, a 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 51-60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The medical evidence of record consists of VA examination 
reports dated in July 2005 and September 2008 and VA 
psychiatric assessment notes dated in November 2006 and 
December 2006.  In addition, the Veteran and his girlfriend 
provided additional information about his PTSD symptoms 
during the February 2009 Travel Board hearing.  The Board 
finds that this evidence, the most pertinent of which is 
summarized below, shows that the Veteran's condition as a 
whole more closely approximates the criteria for a 30 percent 
disability rating.  

The evidence of record demonstrates that the Veteran has 
chronic sleep impairment, suspiciousness, depressed mood and 
anxiety.  The Veteran reported in the September 2008 VA 
examination that he would try to sleep around ten at night, 
but he would wake up several times during the night.  He 
would wake up for several minutes to several hours and he did 
not have sustained sleep.  He also reported experiencing 
frequent nightmares and intrusive memories about experiences 
in Vietnam in the July 2005 and September 2008 VA 
examinations.  When the Veteran re-experiences the incidents 
that occurred in Vietnam, he noted that this gives rise to 
symptoms of anxiety, agitation and irritability.  The 
September 2008 examiner noted that the Veteran was very 
irritable and angry.  The examiner in July 2005 described the 
Veteran's dominant mood as dysphoric and moderately anxious.  
In a November 2006 psychiatric note, the Veteran endorsed 
occasional thoughts of death and suicide, but denied current 
suicidal ideation.  The Veteran reported that he felt 
depressed because he was very upset and angry about things 
that happened in Vietnam.  The examiner in September 2008 
observed that the Veteran continued to be very chronically 
angry and would become agitated when he was asked about the 
impact of his Vietnam experience or when he was asked to 
describe the symptoms of his PTSD.  The Veteran reported that 
he did not have any panic attacks.

The evidence also indicates that the Veteran is hypervigilant 
with some obsessional rituals.  In the July 2005 VA 
examination, the Veteran commented that he was moderate to 
hypervigilant and that he often would assess situations from 
a tactical military perspective.  In addition, during the 
Travel Board hearing, the Veteran testified that at night he 
makes sure his home is secured by checking the windows, the 
yard, and doors.  He also testified that sometimes he would 
feel like he has to go back and recheck the doors again.  

The VA examinations in July 2005 and September 2008 show that 
the Veteran's speech was of normal volume and rhythm was 
regular.  His responses were coherent.  He had intact thought 
process.  A psychiatric note dated in November 2006 indicated 
that the Veteran's thought process was terse, linear, logical 
and goal-directed.   However, the Veteran did report in the 
September 2008 VA examination that he had mild memory 
problems as he would forget recent conversations.  The 
examiner in July 2005 noted that there was no indication of 
psychosis, delusional disorder, loose associations or 
organicity.  His affect was noticeably restricted and 
guarded.  The examiner in July 2005 noted that the Veteran 
was able to tend to his own daily needs, including meals, 
hygiene and medications.  

The Board notes that the Veteran has some impairment in 
social and occupational functioning.  In the July 2005 VA 
examination, the Veteran reported that he had a multitude of 
jobs prior to 1987.  He noted that he was working for Boeing 
where he works alone in the paint shop.  He has worked at 
Boeing since 1987.  During the September 2008 VA examination, 
the Veteran reported that he still worked for Boeing, 
however, at that time he worked as a machinist.  He stated 
that still works by himself and he did not want to mingle 
with other co-workers.  He is left alone by his supervisor.  
The Veteran noted that he is able to do what is asked of him, 
but he prefers working alone.  

In reference to social relationships, the record indicates 
that the Veteran has been married three times.  The Veteran 
testified at the Travel Board hearing that he has lived with 
his current girlfriend for about seven to eight years.  In 
the September 2008 VA examination, he reported that the 
relationship was touch and go due to his irritability and 
anger.  Furthermore, in the July 2005 examination the Veteran 
reported that he had very little contact with his own family.  
The examiner in September 2008 noted that the Veteran remains 
a loner, he does not have any friends and he has stopped 
going to the Vietnam Veterans Motorcycle Club.  However, the 
Board observes that during the Travel Board hearing, the 
Veteran's girlfriend testified that the she and the Veteran 
have a small group of friends and they will go out to dinner 
or a movie with them.  She did state that they tend to spend 
more time at home just together.  The Veteran also indicated 
that he got along well with his girlfriend's grandchildren.  

In this regard, the undersigned observed that the Veteran 
smiled and appeared happy when he discussed the children.  
The undersigned also observed that the Veteran displayed 
content in the relationship he had with his girlfriend, her 
grandchildren, and the circle of friends he and his 
girlfriend had.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).

Based on the evidence discussed above, the overall 
symptomatology associated with the Veteran's PTSD does not 
more closely approximate the scheduler criteria for the next 
higher disability rating of 50 percent.  The evidence shows 
that the Veteran's PTSD symptoms are manifested by chronic 
sleep impairment with recurrent and intrusive nightmares of 
Vietnam, persistent and intrusive memories of Vietnam, 
depression or depressed mood, irritability, anger, mild 
memory loss regarding recent conversations which result in 
moderate occupational and social impairment.  The evidence 
does not show that that the Veteran's symptoms demonstrate 
occupational and social impairment with reduced reliability 
and productivity.  In addition, the Veteran's symptoms are 
not manifested by flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty understanding complex tasks, impaired 
judgment or impaired abstract thinking.  Thus, the Board has 
determined that the evidence of record shows that the 
Veteran's condition as a whole more closely approximates the 
criteria for a 30 percent disability rating.  

The Board notes that the VA examinations and treatment 
records show that the Veteran's GAF score ranged from 50 to 
67 during the appeal period. A GAF score from 41 to 50 
indicates that the Veteran has serious symptoms of a mental 
illness or has major impairment in social or occupational 
functioning.  A GAF score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social or occupational 
functioning and a GAF score range from 61 to 70 shows some 
mild symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  The Board recognizes 
that while a GAF score may be indicative of a certain level 
of occupational impairment, it is only one factor in 
determining the Veteran's degree of disability.  See Bowling 
v. Principi, 15 Vet. App. 1, 14 (2001).  In this case, 
although there are fluctuations in the Veteran's GAF score, 
the manifestations of the Veteran's PTSD as described in the 
VA treatment records and VA examinations appear to indicate 
that the Veteran's PTSD symptoms have been relatively 
constant with moderate symptoms or moderate difficulty with 
social and occupational functioning.  In light of his overall 
disability picture including symptoms reported in the VA 
treatments records and VA examinations, the Board has 
determined that the Veteran's disability picture more closely 
approximates a 30 percent rating.  

The Board has considered whether staged ratings are 
appropriate.  The Board considered the most severe 
manifestations of the Veteran's depressive disorder, and a 
staged rating would not provide any benefit to the Veteran.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
in this case, staged ratings are not appropriate and an 
assignment of a 30 percent disability rating is proper for 
the entire appeals period.

In sum, the criteria for a disability rating in excess of 30 
percent for the Veteran's service-connected PTSD have not 
been met.  The preponderance of the evidence is against an 
evaluation in excess of 30 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for the Veteran's service-connected PTSD.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The evidence does not show that his PTSD 
has caused marked interference with his employment, 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to an initial increased rating for PTSD, 
currently evaluated as 30 percent disabling is denied.


REMAND

The Veteran contends that his current neck disability is 
related to an in-service injury as a result of riding in 
armored trucks for long periods of time, carrying heavy 
equipment and ducking from mortar rounds.  Service treatment 
records show that the Veteran complained of a back problem 
after jumping over a wall and he was provided with a 
diagnosis of back sprain in April 1968.  However, there was 
no evidence of complaints, treatment or diagnosis of a neck 
condition.  The Board observes that the Veteran's separation 
examination dated in June 1969 indicated that his spine was 
normal.  

Nonetheless, the Board notes that the Veteran's DD-214 shows 
that he was awarded the combat infantry badge for his service 
in Vietnam, which is conclusive evidence that the Veteran 
engaged in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  
Pursuant to 38 U.S.C.A. § 1154, combat veterans may establish 
service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence. See 
also 38 C.F.R. § 3.304(d).  Accordingly, the Board will 
concede his history of experiencing neck pain/trauma in-
service due to riding in armored trucks for long periods of 
time, carrying heavy equipment and ducking from mortar 
rounds.  See 38 U.S.C.A. § 1154(b). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).
In this case, the Veteran's private physician (D.E. 
Ranninger, M.D.,) provided a favorable opinion in March 2006.  
The physician stated that he believes, on a probable than not 
basis, that the Veteran's onset condition began while serving 
in the military from 1968 to 1969.  The probative value of 
the opinion is reduced in two respects, however.  First, the 
physician makes no indication that he reviewed the Veteran's 
claims file, to include his service treatment records, and 
did not provide any rationale to support his opinion.  See 
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  Indeed, as to second reason 
that this opinion carries diminished probative value, the 
Board notes that a May 2004 report from K.B. Wright, M.D., 
notes that the Veteran's past medical history included a 
motorcycle accident that resulted in several broken ribs.  No 
reference was made to the Veteran's service in the May 2004 
report or any of the other records received from Dr. Wright.  
Finally, the absence of evidence of complaints, treatment, or 
diagnosis of cervical spine disability until 30-years post-
service without explanation also diminishes the probative of 
Dr. Ranninger's opinion.  

The Board notes that the Veteran was afforded a VA 
examination in July 2005 that, in pertinent part, diagnosed 
the Veteran as having progressive degenerative cervical spine 
disease.  No etiological opinion was provided.  Given the 
reduced probative value of the opinion from Dr. Ranninger, 
the Board finds another VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he 
provide the name(s) of all VA and non-VA 
health care providers that have treated 
him for his cervical spine disorder since 
service discharge.  The identified 
records should be obtained.  Any negative 
development should be properly recorded 
and included in the claims file.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any and all cervical spine 
disorders that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review to review the complete claims 
file.  The examiner should then indicate 
whether it is at least as likely as not 
that the Veteran has a current cervical 
spine disorder that is causally or 
etiologically related to his military 
service, to include his history of 
experiencing neck pain/trauma in-service 
due to riding in armored trucks for long 
periods of time, carrying heavy 
equipment, and ducking from mortar 
rounds.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant unless he is notified.



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


